EXHIBIT 10(vv)

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

Fund IX, Fund X, Fund XI and REIT Joint Venture

a Georgia joint venture,

AS SELLER

AND

Homeland Vinyl Products, Inc.,

an Alabama corporation

AS PURCHASER

FOR

2976 South Commerce Way

Ogden, Utah

Dated as of January 31, 2007



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made as of the 31st day of
January, 2007 (the “Effective Date”) by and between Fund IX, Fund X, Fund XI and
REIT Joint Venture, a Georgia joint venture (“Seller”), having an office 622 The
Corners Parkway, Norcross, Georgia 30092, and Homeland Vinyl Products, Inc., an
Alabama corporation (“Purchaser”), having an office at 3300 Pinson Valley
Parkway, Birmingham, Alabama 35217-0729.

ARTICLE I

PURCHASE AND SALE

1.1 Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey and Purchaser agrees to
purchase the following:

(a) those certain tracts or parcels of land situated in Weber County, Utah, more
particularly described on Exhibit A attached hereto and made a part hereof,
together with all and singular the rights, accessions and appurtenances
pertaining to such property, including, without limitation, any right, title and
interest of Seller in and to easements, water rights, mineral rights, adjacent
streets, alleys or rights-of-way (the property described in clause (a) of this
Section 1.1 being herein referred to collectively as the “Land”);

(b) the buildings, structures, fixtures and all other improvements on the Land,
including specifically, without limitation, that certain industrial building
located thereon having a street address of 2976 South Commerce Way, Ogden, Utah
(the property described in clause (b) of this Section 1.1 being herein referred
to collectively as the “Improvements”);

(c) all of Seller’s right, title and interest in and to all tangible personal
property upon the Land or within the Improvements, including specifically,
without limitation, appliances, furniture, equipment, carpeting, draperies and
curtains, tools and supplies, and other items of personal property (excluding
cash) used exclusively in connection with the operation of the Land and the
Improvements, and those items specifically described on Exhibit B attached
hereto and made a part hereof (the property described in clause (c) of this
Section 1.1 being herein referred to collectively as the “Personal Property”);

(d) all of Seller’s right, title and interest in and to that certain lease more
fully described on Exhibit H (the “Lease Schedule”) attached hereto and made a
part hereof (the property described in clause (d) of this Section 1.1 being
herein referred to as the “Lease”); and

(e) all of Seller’s right, title and interest in and to (i) all assignable
contracts and agreements (collectively, the “Operating Agreements”) listed and
described on Exhibit C (the “Operating Agreements Schedule”) attached hereto and
made a part hereof, relating to the upkeep, repair, maintenance or operation of
the Land, Improvements or Personal Property which will extend beyond the date of
Closing (as such term is defined in Section 4.1 hereof), including specifically,
without limitation, all assignable equipment leases, and (ii) all assignable
existing

 

1



--------------------------------------------------------------------------------

warranties and guaranties (expressed or implied) issued to Seller in connection
with the Improvements or the Personal Property (the property described in this
Section 1.1(e) being sometimes herein referred to collectively as the
“Intangibles”).

1.2 Property Defined. The Land, the Improvements, the Personal Property, the
Lease and the Intangibles are hereinafter sometimes referred to collectively as
the “Property.”

1.3 Permitted Exceptions. The Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions pursuant to Article II
hereof (herein referred to collectively as the “Permitted Exceptions”).

1.4 Purchase Price. Seller is to sell and Purchaser is to purchase the Property
for a total purchase price of FOUR MILLION EIGHT HUNDRED AND SIXTY SEVEN
THOUSAND DOLLARS ($4,867,000.00) (the “Purchase Price”).

1.5 Payment of Purchase Price. The Purchase Price, as increased or decreased by
prorations and adjustments as herein provided, shall be payable in full at
Closing in cash by wire transfer of immediately available federal funds to a
bank account designated by Seller in writing to Purchaser prior to the Closing.

1.6 Earnest Money. Within three (3) Business Days after the execution and
delivery of this Agreement by Purchaser and by Seller, Purchaser will deposit
with Chicago Title Insurance Company (the “Title Company”), having its office at
4170 Ashford Dunwoody Road, Atlanta, Georgia 30319, Attention Judy Stillings,
the sum of One Hundred Thousand Dollars ($100,000.00) (the “Earnest Money”) in
good funds, either by certified bank or cashier’s check or by federal wire
transfer. The Title Company shall hold the Earnest Money in an interest-bearing
account in accordance with the terms and conditions of an escrow agreement
entered into among Seller, Purchaser and Title Company simultaneously with the
execution of this Agreement. All interest accruing on such sums shall become a
part of the Earnest Money and shall be distributed as Earnest Money in
accordance with the terms of this Agreement. Upon the expiration of the
Inspection Period, the Earnest Money shall be non-refundable to Purchaser except
as expressly set forth in this Agreement. Time is of the essence for the
delivery of Earnest Money under this Agreement.

1.7 Delivery to Title Company. Upon mutual execution of this Agreement, the
parties hereto shall deposit an executed copy of this Agreement with the Title
Company and this Agreement shall (along with such supplementary instructions not
inconsistent herewith as either party hereto may deliver to the Title Company)
serve as escrow instructions to the Title Company for the consummation of the
purchase and sale contemplated hereby. Seller and Purchaser agree to execute
such additional escrow instructions as the Title Company may reasonably require
and which are not inconsistent with the provisions hereof; provided, however,
that in the event of any conflict between the provisions of this Agreement and
any supplementary escrow instructions, the terms of this Agreement shall
control.

 

2



--------------------------------------------------------------------------------

ARTICLE II

TITLE AND SURVEY

2.1 Title Examination; Commitment for Title Insurance. Seller has obtained from
the Title Company and delivered to Purchaser a preliminary title insurance
report (the “Title Commitment”) covering the Land and Improvements as well as
copies of all instruments referred to in the Title Commitment.

2.2 Survey. Seller has delivered to Purchaser and the Title Company Seller’s
existing surveys of the Property dated March 10, 1998 prepared by Hansen &
Associates, Inc. and March 15, 1999 prepared by Great Basin Engineering North
(the “Prior Surveys”). Seller shall within three (3) days after the Effective
Date deliver to Purchaser six (6) copies of a current survey of the Land
prepared by Jeff C. Nielsen (the “Survey”). The Survey shall comply with the
“Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys” jointly
established and adopted by ALTA and NSPS in 2005 including Table A Items 1, 2,
3, 4, 7, 8, 10, and 11a and shall be fully acceptable to the Title Company for
purposes of insuring in the Policy over all survey-based exceptions.

2.3 Title Objections; Cure of Title Objections. Purchaser shall have until five
(5) Business Days after the later of (i) receipt of the Survey and (ii) the
Effective Date (the “Title Exam Deadline”) to notify Seller, in writing (the
“Title Objection”) of such objections as Purchaser may have to anything
contained in the Title Commitment or the Survey. Any item disclosed by the Title
Commitment or the Survey not set forth in the Title Objection shall be deemed a
Permitted Exception. If Purchaser shall notify Seller of objections to title or
to matters shown on the Survey prior to the Title Exam Deadline, Seller shall
have the right, but not the obligation, to cure such objections. Within two
(2) Business Days after receipt of the Title Objection, Seller shall notify
Purchaser in writing whether Seller elects to attempt to cure such objections.
Seller’s failure to so notify Purchaser within said two (2) Business Day period
shall be deemed to be Seller’s election not to attempt to cure any such
objections. If Seller elects to attempt to cure, and provided that Purchaser
shall not have terminated this Agreement in accordance with Section 3.2 hereof,
Seller shall have five (5) Business Days from the date of the Title Objection
(the “Cure Deadline”) to attempt to remove, satisfy or cure the same and for
this purpose Seller shall be entitled to a reasonable adjournment of the
Closing. Seller shall not be obligated to expend any sums, commence any suits or
take any other action to effect such cure or removal. If Seller elects not to
cure any objections specified in the Title Objection, or if Seller is unable to
effect a cure prior to the Cure Deadline, after Seller notified Purchaser that
it would cure such objection (including any date to which the Cure Deadline may
be mutually extended), Purchaser shall have the following options: (i) to accept
a conveyance of the Property subject to the Permitted Exceptions, specifically
including any matter included in the Title Objection which Seller is unwilling
or unable to cure, and without reduction of the Purchase Price; or (ii) to
terminate this Agreement by sending written notice thereof to Seller, and upon
delivery of such notice of termination, this Agreement shall terminate and the
Earnest Money shall be returned to Purchaser, and thereafter neither party
hereto shall have any further rights, obligations or liabilities hereunder
except to the extent that any right, obligation or liability set forth herein
expressly survives termination of this Agreement. If Seller notifies (or is
deemed to have

 

3



--------------------------------------------------------------------------------

notified) Purchaser that Seller does not intend to attempt to cure any of the
matters described in the Title Objection, or if, having commenced attempts to
cure any objection, Seller later notifies Purchaser that Seller will be unable
to effect a cure thereof prior to the Cure Deadline, Purchaser shall, within
five (5) Business Days after such notice has been given, notify Seller in
writing whether Purchaser shall elect to accept the conveyance under clause
(i) or to terminate this Agreement under clause (ii). Purchaser’s failure to
notify Seller within said five (5) Business Day period shall be deemed to be
Purchaser’s election to accept the conveyance under clause (i) above.
Notwithstanding anything to the contrary contained herein, at Closing Seller
shall be obligated to remove all mortgages and trust deeds encumbering the
Property.

If the Commitment is amended or supplemented after Purchaser has submitted the
Title Objection to Seller, the same time periods, procedures, notices of
objections, and cure of title as apply under this Section 2.3 to the original
Title Objection shall also apply to new matters disclosed by any such Commitment
amendment or supplement effective as of the date of delivery to Purchaser of
such amendment or supplement and, if applicable, the date of the Closing shall
be extended accordingly.

2.4 Conveyance of Title. At Closing, Seller shall convey and transfer to
Purchaser, by special warranty deed in form reasonably acceptable to Purchaser
(the “Deed”), fee simple title to the Land and Improvements as will enable the
Title Company to issue to Purchaser an ALTA Owner’s Policy of title insurance
covering the Property, in the full amount of the Purchase Price, free and clear
of all liens, claims and encumbrances other than the Permitted Exceptions (the
“Title Policy”). The Deed shall specifically list the Permitted Exceptions
rather than employing language such as or similar to “subject to all matters of
record”. Notwithstanding anything contained herein to the contrary, the Property
shall be conveyed subject to the following matters, which shall be deemed to be
Permitted Exceptions:

(a) the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the date of Closing, subject to adjustment as herein provided;

(b) local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property; and

(c) items appearing of record or shown on the Survey and, in either case, not
objected to by Purchaser or waived or deemed waived by Purchaser in accordance
with Sections 2.3 or 2.5 hereof.

2.5 Pre-Closing “Gap” Title Defects. Whether or not Purchaser shall have
furnished to Seller any notice of title objections pursuant to the foregoing
provisions of this Agreement, Purchaser may, at or prior to Closing, notify
Seller in writing of any objections to title first raised by the Title Company
between (a) the expiration of the Inspection Period, and (b) the date on which
the transaction contemplated herein is scheduled to close. With respect to any
objections to title set forth in such notice, Seller shall have the same option
to cure and Purchaser shall have the same option to accept title subject to such
matters or to terminate this Agreement as those which apply to any notice of
objections made by Purchaser before the Title Exam Deadline.

 

4



--------------------------------------------------------------------------------

ARTICLE III

INSPECTION PERIOD

3.1 Right of Inspection.

(a) During the period beginning upon the Effective Date and ending at 5:00 p.m.
(local time at the Property) on January 29, 2007 (hereinafter referred to as the
“Inspection Period”), Purchaser shall have the right to make a physical
inspection of the Property and to examine at such place or places at the
Property, in the offices of the property manager or elsewhere as the same may be
located, any operating files maintained by Seller or its property manager in
connection with the leasing, current maintenance and/or management of the
Property, including, without limitation, the Lease, lease files, Operating
Agreements, insurance policies, bills, invoices, receipts and other general
records relating to the income and expenses of the Property, correspondence,
surveys, plans and specifications, warranties for services and materials
provided to the Property and similar materials, but excluding materials not
directly related to the leasing, current maintenance and/or management of the
Property such as, without limitation, Seller’s internal memoranda, financial
projections, budgets, property condition reports, appraisals, accounting and tax
records and similar proprietary, elective or confidential information. Purchaser
acknowledges that prior to the execution of this Agreement, Seller has provided
Purchaser the Phase I environmental assessments prepared by Secor International
Incorporated, project nos. T0272-002-01 and F0800-036-01 (the “Environmental
Reports”).

(b) Purchaser understands and agrees that any on-site inspections of the
Property shall be conducted upon at least twenty-four (24) hours’ prior written
notice to Seller and Seller may elect to have a representative at the Property
during such inspections. Such physical inspection shall not unreasonably
interfere with the use of the Property by Seller or its tenants nor shall
Purchaser’s inspection damage the Property in any respect. Such physical
inspection shall not be invasive in any respect (unless Purchaser obtains
Seller’s prior written consent which consent will not be unreasonably withheld),
and in any event shall be conducted in compliance with all applicable
governmental laws, rules and regulations. Purchaser shall restore the Property
to its original condition as existed prior to any such inspections and/or tests
in the event that Purchaser does not acquire the Property pursuant to this
Agreement. Purchaser shall not disclose any information obtained pursuant to any
on-site inspection or environmental report to Seller, provided that, should
Purchaser not acquire the Property from Seller pursuant to this Agreement, and
upon written request from Seller, Purchaser shall be obligated to disclose any
information to Seller obtained pursuant to any on-site inspection or
environmental report within five (5) days of such request.

(c) Purchaser agrees to indemnify against and hold Seller harmless from any
claim for liabilities, costs, expenses (including reasonable attorneys’ fees
actually incurred) damages or injuries arising out of or resulting from the
inspection of the Property by Purchaser or its agents, and notwithstanding
anything to the contrary in this Agreement, which obligation to indemnify and
hold harmless Seller shall survive Closing or any termination of this Agreement.
However, the preceding sentence of clause (c) of Section 3.1 shall not extend to
any claims that are attributable to pre-existing conditions of or on the Land,
or that arise from the acts or omissions

 

5



--------------------------------------------------------------------------------

of Seller or its agents, lessees, invitees, employees, contractors or other
third parties besides Purchaser and Purchaser’s agents, employees or
contractors. Prior to Purchaser entering the Property to conduct the inspections
and/or tests described above, Purchaser shall obtain and maintain, at
Purchaser’s sole cost and expense, and shall deliver to Seller evidence of, the
following insurance coverage, and shall cause each of its agents and contractors
to obtain and maintain, and, upon request of Seller, shall deliver to Seller
evidence of, the following insurance coverage: general liability insurance, from
an insurer reasonably acceptable to Seller, in the amount of at least One
Million and No/100 Dollars ($1,000,000.00) combined single limit for personal
injury and property damage per occurrence, such policy to name Seller as an
additional insured party, which insurance shall provide coverage against any
claim for personal liability or property damage caused by Purchaser or its
agents, employees or contractors in connection with such inspections and/or
tests.

3.2 Right of Termination. Seller agrees that in the event Purchaser determines
that the Property is not suitable for its purposes, Purchaser, in its sole
discretion, shall have the right to terminate this Agreement by giving written
notice thereof to Seller prior to the expiration of the Inspection Period. If
Purchaser gives such notice of termination within the Inspection Period, this
Agreement shall terminate and the Earnest Money shall be returned to Purchaser.
Time is of the essence with respect to the provisions of this Section 3.2. If
Purchaser fails to give Seller a notice of termination prior to the expiration
of the Inspection Period, Purchaser shall no longer have any right to terminate
this Agreement under this Section 3.2.

ARTICLE IV

CLOSING

4.1 Time and Place. The parties shall conduct an escrow closing (the “Closing”)
on January 31, 2007 (as the same may be extended as expressly provided herein),
or such earlier date as may be elected by Purchaser on not less than two
(2) Business Days’ advance written notice to Seller (the “Closing Date”). In the
event the Closing does not occur on or before the Closing Date, the Title
Company shall, unless it is notified by both Seller and Purchaser to the
contrary within three (3) days after the Closing Date, return to the depositor
thereof items other than the Earnest Money which were deposited thereunder; any
such return shall not, however, relieve either party of any liability it may
have for its wrongful failure to close. At Closing, Seller and Purchaser shall
perform the obligations set forth in, respectively, Section 4.2 hereof and
Section 4.3 hereof, the performance of which obligations shall be concurrent
conditions. Notwithstanding anything in this Section 4.1 to the contrary, the
parties agree to use commercially reasonable efforts to pre-close the
transaction contemplated hereby (i.e., sign documents into escrow) on the
Business Day immediately preceding the then-scheduled Closing Date.

4.2 Seller’s Obligations at Closing. Not less than one (1) Business Day prior to
Closing, Seller shall deliver to the Title Company:

(a) a duly executed special warranty deed in the form of Exhibit D attached
hereto, conveying the Land and Improvements, subject only to the Permitted
Exceptions; the warranty of title in the Deed will be only as to claims made by,
through or under Seller and not otherwise;

 

6



--------------------------------------------------------------------------------

(b) four (4) duly executed counterparts of a bill of sale in the form of Exhibit
E attached hereto;

(c) four (4) duly executed counterparts of an assignment and assumption
agreement as to the Lease in the form of Exhibit I attached hereto;

(d) four (4) duly executed counterparts of an assignment and assumption
agreement as to the Operating Agreements and other Intangibles in the form of
Exhibit F attached hereto;

(e) four (4) originals of a certificate, dated as of the date of Closing and
executed on behalf of Seller by a duly authorized officer thereof, stating that
the representations and warranties of Seller contained in this Agreement are
true and correct in all material respects as of the date of Closing (with
appropriate modifications of those representations and warranties made in
Section 5.1 hereof to reflect any changes therein including without limitation
any changes resulting from actions under Section 5.4 hereof) or identifying any
representation or warranty which is not, or no longer is, true and correct and
explaining the state of facts giving rise to the change. In no event shall
Seller be liable to Purchaser for, or be deemed to be in default hereunder by
reason of, any breach of representation or warranty which results from any facts
or circumstances that (i) first occur between the Effective Date and the date of
Closing and (ii) are expressly permitted under the terms of this Agreement or
are beyond the reasonable control of Seller to prevent; provided, however, that
the occurrence of a change which is not permitted hereunder or is beyond the
reasonable control of Seller to prevent shall, if adverse to Purchaser, as
determined in Purchaser’s reasonable discretion, constitute the non-fulfillment
of the condition set forth in Section 4.7(b) hereof; if, despite changes or
other matters described in such certificate, the Closing occurs, Seller’s
representations and warranties set forth in this Agreement shall be deemed to
have been modified by all statements made in such certificate;

(f) appropriate evidence of Seller’s formation, existence, good standing and
authority to convey the Property;

(g) such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Seller;

(h) four (4) duly executed counterparts of an affidavit by Seller stating that
Seller is not a “foreign person” as defined in the Federal Foreign Investment in
Real Property Tax Act of 1980 and the 1984 Tax Reform Act in the form of Exhibit
G attached hereto;

(i) the Lease, Operating Agreements and licenses and permits, if any, in the
possession of Seller or Seller’s agents, together with such leasing and property
files and records which are material in connection with the continued operation,
leasing and maintenance of the Property;

 

7



--------------------------------------------------------------------------------

(j) such other documents as the Title Company may require in connection with the
issuance of the Title Policy and the delivery of good and marketable title to
the Land from Seller to Purchaser including, but not limited to, an appropriate
“gap” affidavit in order to delete the “gap” exception and a customary ALTA
affidavit; and

(k) such additional documents as shall be reasonably required to consummate the
transaction expressly contemplated by this Agreement.

At the Closing, Seller shall deliver to Purchaser exclusive possession and
occupancy of the Property, subject only to right of the tenant under the Lease
and the Permitted Exceptions.

4.3 Purchaser’s Obligations at Closing. Not later than one (1) Business Day
prior to Closing, Purchaser shall deliver to Title Company:

(a) the full amount of the Purchase Price, as increased or decreased by
prorations and adjustments as herein provided in immediately available wire
transferred funds pursuant to Section 1.5 hereof, it being agreed that at
Closing the Earnest Money shall be delivered to Seller and applied towards
payment of the Purchase Price;

(b) four (4) duly executed counterparts of the instruments described in Sections
4.2(b), 4.2(c) and 4.2(d) hereof;

(c) such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Purchaser;
and

(d) such additional documents as shall be reasonably required to consummate the
transaction contemplated by this Agreement.

4.4 Title Company’s Obligations at Closing. Subject to the terms of any escrow
instructions received from counsel for either Purchaser or Seller which are not
contradictory with this Agreement, at Closing, the Title Company shall:

(a) at such time as Title Company holds and is irrevocably obligated to deliver
the Purchase Price to Seller, record the Deed in the Official Records of Weber
County, Utah;

(b) deliver to Seller the Purchase Price by wire transfer of immediately
available federal funds to a bank account designated by Seller in writing to
Title Company prior to the Closing;

(c) deliver to Seller and Purchaser two (2) fully executed counterparts of the
instruments described in Sections 4.2(b), 4.3(c), 4.2(d), 4.2(e) and 4.2(g)
hereof;

(d) deliver to Seller and Purchaser settlement statements prepared by Title
Company and approved by Seller and Purchaser not less than two (2) Business Days
prior to the Closing; and

 

8



--------------------------------------------------------------------------------

(e) deliver to the Purchaser and Tenant two (2) fully executed counterparts of
the Lease Termination Agreement.

4.5 Credits and Prorations. Seller shall prepare and deliver to Purchaser a
schedule of tentative prorations, and Purchaser and Seller shall endeavor to
finalize such schedule no later than three (3) Business Days prior to Closing.
Collected rents due and payable by the tenant under the Lease shall be
apportioned with respect to the Property as of 12:01 a.m., on the day of
Closing, as if Purchaser were vested with title to the Property during the
entire day upon which Closing occurs. Except as described below, there shall be
no proration of any other costs or expenses of the Property

(a) At Closing, to the extent there is a security deposit under the Lease
(A) Seller shall, at Seller’s option, either deliver to Purchaser any security
deposits actually received by Seller pursuant to the Lease or credit to the
account of Purchaser the amount of such security deposits (to the extent such
security deposits are not applied against delinquent rents or otherwise as
provided in the Lease) or (B) if Seller is holding letters of credit as a
security deposit or portion thereof, then Seller shall either (1) if same are
assignable, assign such letters of credit to Purchaser, or (2) if not
assignable, endeavor to cause such letters of credit to be re-issued in favor of
Purchaser (and if any letter of credit cannot be re-issued prior to Closing,
then Seller shall escrow the applicable amount with the Title Company until
re-issuance).

(b) Real estate taxes and special assessments shall be prorated as follows:

(i) For purposes of this Section 4.5(b), the term “Taxes” shall mean (i) the
real estate taxes applicable to the Property and due and payable in a given
calendar year, regardless of the fiscal year, tax year or other period to which
such taxes, charges and assessments otherwise may be attributable.

(ii) Seller shall be obligated for and shall pay all Taxes due and payable prior
to and on the date of Closing, and Purchaser shall be obligated for and shall
pay all Taxes that are first due and payable after the date of Closing. With
respect to Taxes for the tax year in which the Closing occurs: (a) Seller shall
be obligated for a prorated portion of such Taxes from the beginning of the
then-current tax year to, but excluding, the date of Closing determined by
multiplying the total amount of such Taxes by a fraction, the numerator of which
is the number of days from and including the beginning of the then-current tax
year to and including the day prior to the date of Closing and the denominator
of which is 365; and (b) Purchaser shall be obligated for the balance of such
Taxes determined by multiplying the total amount of such Taxes by a faction, the
numerator of which is the number of days from and including the date of Closing
to and including the last day of the then-current tax year and the denominator
of which is 365.

(iii) Seller shall pay all of the Taxes that are due and payable prior to and at
the Closing and Purchaser shall pay all of the Taxes due and payable after the
Closing. To the extent that, as of the date of Closing, the amount so paid by
Seller or to be paid by Purchaser exceeds the amount for which such party is
obligated in accordance with clause (ii) above, such party shall be entitled to
a credit at Closing for such excess from the other party.

 

9



--------------------------------------------------------------------------------

(iv) To the extent that the actual amount of the Taxes to be prorated hereunder
is not known at Closing, or tax contests or protests are outstanding or
reasonably anticipated that may cause a reduction in such Taxes, the parties
shall agree at Closing to reprorate the Taxes at such time or times as the
actual Taxes are determined, in which case the provisions of this Section 4.5(b)
shall survive the Closing. If any such reproration of Taxes results in an
adjustment to the proration calculated at Closing, the party owing the other
party shall pay the amount owed within 15 days after the reproration is
determined.

4.6 Closing Costs. Seller shall pay (a) the fees of any counsel representing it
in connection with this transaction; (b) one-half (1/2) of the premium for the
base ALTA Owner’s Policy of Title Insurance to be issued to Purchaser by the
Title Company at Closing; (c) one-half (1/2) of the cost of the Survey; and
(d) one-half (1/2) of any escrow fee which may be charged by Title Company.
Purchaser shall pay (t) the fees of any counsel representing Purchaser in
connection with this transaction; (u) one-half of the premium for the base ALTA
Owner’s Policy of Title Insurance to be issued to Purchaser by the Title Company
at Closing and all the costs of any endorsements thereto (including extended
coverage); (v) one-half (1/2) of the cost of the Survey; (w) the fees for
recording the deed conveying the Property to Purchaser; and (x) one-half
(1/2) of any escrow fees charged by Title Company. All other costs and expenses
incident to this transaction and the closing thereof shall be paid by the party
incurring same.

4.7 Conditions Precedent to Obligation of Purchaser. The obligation of Purchaser
to consummate the transaction hereunder shall be subject to the fulfillment on
or before the date of Closing of all of the following conditions, any or all of
which may be waived by Purchaser in its sole discretion:

(a) Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 4.2 hereof.

(b) All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with appropriate modifications permitted under this Agreement or not
materially adverse to Purchaser).

(c) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing.

(d) Delivery of the Lease Termination Payment to the Title Company and the
concurrent consummation of the closing under that certain Lease Termination
Agreement dated as of the date hereof by and between Purchaser and IOMEGA
Corporation (the “Lease Termination Agreement”).

If each of the conditions in this Section 4.7 are not satisfied by Seller or
waived by Purchaser in writing, this Agreement, at Purchaser’s election, shall
terminate and the Earnest Money shall be returned to Purchaser.

 

10



--------------------------------------------------------------------------------

4.8 Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the date of Closing of all of the following conditions, any or all of
which may be waived by Seller in its sole discretion:

(a) Seller shall have received the Purchase Price as adjusted pursuant to and
payable in the manner provided for in this Agreement.

(b) Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 4.3 hereof.

(c) All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing.

(d) Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the date of Closing.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1 Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser as of the Effective Date:

(a) Organization and Authority. Seller is a joint venture that has been duly
organized and is validly existing under the laws of Georgia. Seller has the full
right, power and authority to enter into this Agreement and, to transfer all of
the Property to be conveyed by Seller pursuant hereto and to consummate or cause
to be consummated the transactions contemplated herein to be made by Seller. The
person signing this Agreement on behalf of Seller is authorized to do so.

(b) Pending Actions. There is no action, suit, arbitration, unsatisfied order or
judgment, governmental investigation or proceeding pending, or to Seller’s
Knowledge threatened in writing, against the Property or the transaction
contemplated by this Agreement.

(c) Lease. Seller is the lessor or landlord or the successor lessor or landlord
under the Lease. To Seller’s knowledge, there are no other leases or occupancy
agreements affecting the Property.

(d) Condemnation. Seller has received no notice of any condemnation proceedings
relating to the Property and Seller has no knowledge of any condemnation
proceedings affecting the Property that are threatened or contemplated by any
applicable governmental body.

 

11



--------------------------------------------------------------------------------

(e) Not a Foreign Person. Seller is not a “foreign person” which would subject
Purchaser to the withholding tax provisions of Section 1445 of the Internal
Revenue Code of 1986, as amended.

(f) Conflicts. Neither the execution and delivery of this Agreement nor the
consummation of the transactions herein contemplated conflict with or result in
the material breach of any terms, conditions or provisions of or constitute a
default under, any bond, note, or other evidence of indebtedness or any
agreement to which Seller is a party.

(g) Violations of Laws. Seller has not received any written notice of violations
of city, county, state, federal, building, land use, fire, health, safety,
environmental, hazardous materials or other governmental or public agency codes,
ordinances, regulations or orders with respect to the Property that have not
been corrected.

(h) Environmental Condition of Property. To Seller’s knowledge, the Land is not
contaminated in violation of any law with any chemical, material or substance to
which exposure is prohibited, limited or regulated by any federal, state,
county, local or regional authority or which is known to pose a hazard to health
and safety.

5.2 Knowledge Defined. References to the “knowledge” of Seller shall refer only
to the actual knowledge of the Designated Employees, and shall not be construed,
by imputation or otherwise, to refer to the knowledge of Seller, or any
affiliate of Seller, to any property manager, or to any other officer, agent,
manager, representative or employee of Seller or any affiliate thereof or to
impose upon such Designated Employees any duty to investigate the matter to
which such actual knowledge, or the absence thereof, pertains. As used herein,
the term “Designated Employee” shall refer to the following persons: Damian
Miller, Associate, Asset Manager, who has been actively involved in the
management of Seller’s business with respect to the Property, and Ken Mulrane,
the former Asset Manager with respect to the Property.

5.3 Survival of Seller’s Representations and Warranties. The representations and
warranties of Seller set forth in Section 5.1 hereof as updated by the
certificate of Seller to be delivered to Purchaser at Closing in accordance with
Section 4.2(e) hereof, shall survive Closing for a period of one (1) year. No
claim for a breach of any representation or warranty of Seller shall be
actionable or payable (a) if the breach in question results from or is based on
a condition, state of facts or other matter which was known to Purchaser prior
to Closing, (b) unless the valid claims for all such breaches collectively
aggregate more than Ten Thousand Dollars ($10,000), in which event the full
amount of such claims shall be actionable, and (c) unless written notice
containing a description of the specific nature of such breach shall have been
given by Purchaser to Seller prior to the expiration of said one (1) year period
and an action shall have been commenced by Purchaser against Seller within sixty
(60) days after the termination of the survival period provided for above in
this Section 5.3. As used herein, the term “Cap” shall mean $240,000. In no
event shall Seller’s aggregate liability to Purchaser for breach of any
representation or warranty of Seller in this Agreement or the certificate to be
delivered by Seller at Closing pursuant to Section 4.2(e) hereof exceed the
amount of the Cap.

5.4 Covenants of Seller. Seller hereby covenants with Purchaser as follows:

(a) From the Effective Date hereof until the Closing or earlier termination of
this Agreement, Seller shall use reasonable efforts to operate and maintain the
Property in a manner generally consistent with the manner in which Seller has
operated and maintained the Property prior to the date hereof.

 

12



--------------------------------------------------------------------------------

(b) From the Effective Date hereof until the Closing, Seller will not modify the
Lease, enter into any new leases, or consent to any new occupants with respect
to the Property.

5.5 Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller:

(a) Organization and Authority. Purchaser has the full right, power and
authority to purchase the Property as provided in this Agreement and to carry
out Purchaser’s obligations hereunder, and all requisite action necessary to
authorize Purchaser to enter into this Agreement and to carry out its
obligations hereunder have been, or by the Closing will have been, taken. The
person signing this Agreement on behalf of Purchaser is authorized to do so.

(b) Pending Actions. There is no action, suit, arbitration, unsatisfied order or
judgment, government investigation or proceeding pending against Purchaser
which, if adversely determined, could individually or in the aggregate
materially interfere with the consummation of the transaction contemplated by
this Agreement.

5.6 Survival of Purchaser’s Representations and Warranties. The representation
and warranties of Purchaser set forth in Section 5.5(a) hereof shall survive
Closing and shall be a continuing representation and warranty without
limitation. All other representations and warranties of Purchaser shall survive
Closing for a period of one (1) year.

5.7 Covenants of Purchaser. Purchaser hereby covenants with Seller that
Purchaser may, in connection with its investigation of the Property during the
Inspection Period, conduct a phase one environmental site assessment of the
Property, and, only if requested by Seller, shall notify Seller of the results
of such investigation and furnish to Seller copies of any reports received by
Purchaser in connection with any such inspection. If requested by Seller,
Purchaser shall also furnish to Seller copies of any other reports received by
Purchaser relating to any other inspections of the Property conducted on
Purchaser’s behalf, if any (including, specifically, without limitation, any
reports analyzing compliance of the Property with the provisions of the
Americans with Disabilities Act (“ADA”), 42 U.S.C. §§12101, et seq., if
applicable). The provisions of this Section shall survive Closing or any early
termination of this Agreement. Notwithstanding the foregoing provisions of this
Section 5.7, Purchaser shall have no obligation to deliver any information to
Seller concerning the Property if Purchaser acquires the Property pursuant to
this Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

DEFAULT

6.1 Default by Purchaser. IF THE SALE OF THE PROPERTY IS NOT CONSUMMATED DUE TO
ANY DEFAULT BY PURCHASER HEREUNDER, THEN SELLER SHALL HAVE THE RIGHT AND ITS
SOLE REMEDY TO TERMINATE THIS AGREEMENT AND TO RETAIN THE EARNEST MONEY AS
LIQUIDATED DAMAGES, AND THE PARTIES SHALL THEREAFTER HAVE NO CLAIM AGAINST, OR
LIABILITY OR OBLIGATION ARISING UNDER THIS AGREEMENT. THE PARTIES HAVE AGREED
THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE THIS SALE
DUE TO PURCHASER’S DEFAULT, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE EARNEST
MONEY IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH
EVENT. BY PLACING THEIR INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE
ACCURACY OF THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS
REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE
CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION. THE FOREGOING IS NOT INTENDED
TO LIMIT PURCHASER’S INDEMNITY OBLIGATIONS UNDER SECTION 3.1(c) HEREOF.

 

SELLER:  

/s/ DW

     PURCHASER:  

 

  

6.2 Default by Seller. If Seller fails to consummate this Agreement for any
reason other than Purchaser’s default or the permitted termination of this
Agreement by Seller or Purchaser as herein expressly provided, Purchaser shall
be entitled, as its sole remedy, either (a) to terminate this Agreement, receive
the return of the Earnest Money, and receive from Seller Purchaser’s actual
out-of-pocket costs incurred in connection with the transaction contemplated
hereby not to exceed $75,000, or (b) to enforce specific performance of Seller’s
obligation to execute the documents required to convey the Property to
Purchaser, it being understood and agreed that the remedy of specific
performance shall not be available to enforce any other obligation of Seller
hereunder. Except as expressly provided in the preceding sentence, Purchaser
expressly waives its rights to seek damages in the event of Seller’s default
hereunder. Purchaser shall be deemed to have elected to terminate this Agreement
and receive back the Earnest Money if Purchaser fails to file suit for specific
performance against Seller in a court having jurisdiction in the county and
state in which the Property is located, on or before sixty (60) days following
the date upon which Closing was to have occurred.

6.3 Attorneys’ Fees and Costs. In the event legal action is instituted to
interpret or enforce the provisions of this Agreement, including actions for
either the recovery of liquidated damages or for specific performance, the
prevailing party shall be entitled to recover from the other party the
prevailing party’s costs and attorneys’ fees, including, without limitation, all
costs and fees that are incurred in any trial, on any appeal and/or in any
bankruptcy proceeding.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

RISK OF LOSS

7.1 Minor Damage. In the event of loss or damage to the Property or any portion
thereof which is not “major” (as hereinafter defined), this Agreement shall
remain in full force and effect provided Seller performs any necessary repairs
or, at Seller’s option, assigns to Purchaser all of Seller’s right, title and
interest to any claims and proceeds Seller may have with respect to any casualty
insurance policies or condemnation awards relating to the premises in question.
If Seller elects to perform repairs upon the Property, Seller shall use
reasonable efforts to complete such repairs promptly and the date of Closing
shall be extended a reasonable time in order to allow for the completion of such
repairs. If Seller elects to assign a casualty claim to Purchaser, the Purchase
Price shall be reduced by an amount equal to the deductible amount under
Seller’s insurance policy. Upon Closing, full risk of loss with respect to the
Property shall pass to Purchaser.

7.2 Major Damage. In the event of a “major” loss or damage, either Seller or
Purchaser may terminate this Agreement by written notice to the other party, in
which event the Earnest Money shall be returned to Purchaser. If neither Seller
nor Purchaser elects to terminate this Agreement within ten (10) Business Days
after Seller sends Purchaser written notice of the occurrence of major loss or
damage, then Seller and Purchaser shall be deemed to have elected to proceed
with Closing, in which event Seller shall, at Seller’s option, either
(a) perform any necessary repairs, or (b) assign to Purchaser all of Seller’s
right, title and interest to any claims and proceeds Seller may have with
respect to any casualty insurance policies or condemnation awards relating to
the premises in question. If Seller elects to perform repairs upon the Property,
Seller shall use reasonable efforts to complete such repairs promptly and the
date of Closing shall be extended a reasonable time in order to allow for the
completion of such repairs. If Seller elects to assign a casualty claim to
Purchaser, the Purchase Price shall be reduced by an amount equal to the
deductible amount under Seller’s insurance policy. Upon Closing, full risk of
loss with respect to the Property shall pass to Purchaser.

7.3 Definition of “Major” Loss or Damage. For purposes of Sections 7.1 and 7.2
hereof, “major” loss or damage refers to the following: (i) loss or damage to
the Property or any portion thereof such that the cost of repairing or restoring
the premises in question to a condition substantially identical to that of the
premises in question prior to the event of damage would be, in the opinion of an
architect selected by Seller and reasonably approved by Purchaser, equal to or
greater than ONE HUNDRED THOUSAND and No/100 Dollars ($100,000), and (ii) any
loss due to a condemnation which permanently and materially impairs the current
use of the Property. If Purchaser does not give notice to Seller of Purchaser’s
reasons for disapproving an architect within five (5) Business Days after
receipt of notice of the proposed architect, Purchaser shall be deemed to have
approved the architect selected by Seller.

 

15



--------------------------------------------------------------------------------

ARTICLE VIII

COMMISSIONS

8.1 Brokerage Commissions. In the event the transaction contemplated by this
Agreement is consummated, but not otherwise, Seller agrees to pay to Commerce
CRG (the “Broker”) at Closing a brokerage commission pursuant to a separate
written agreement between Seller and the Broker. Each party agrees that should
any claim be made for brokerage commissions or finder’s fees by any broker or
finder other than the Broker by, through or on account of any acts of said party
or its representatives, said party will indemnify and hold the other party free
and harmless from and against any and all loss, liability, cost, damage and
expense in connection therewith. The provisions of this Section 8.1 shall
survive Closing or earlier termination of this Agreement.

ARTICLE IX

DISCLAIMERS AND WAIVERS

9.1 No Reliance on Documents. Except as expressly stated herein, Seller makes no
representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby (including the Environmental Reports).
Purchaser acknowledges and agrees that all materials, data and information
delivered by Seller to Purchaser in connection with the transaction contemplated
hereby are provided to Purchaser as a convenience only and that any reliance on
or use of such materials, data or information by Purchaser shall be at the sole
risk of Purchaser, except as otherwise expressly stated herein. Without limiting
the generality of the foregoing provisions, Purchaser acknowledges and agrees
that (a) any environmental (including the Environmental Reports) or other report
with respect to the Property which is delivered by Seller to Purchaser shall be
for general informational purposes only, (b) Purchaser shall not have any right
to rely on any such report delivered by Seller to Purchaser, but rather will
rely on its own inspections and investigations of the Property and any reports
commissioned by Purchaser with respect thereto, and (c) neither Seller, any
affiliate of Seller nor the person or entity which prepared any such report
delivered by Seller to Purchaser shall have any liability to Purchaser for any
inaccuracy in or omission from any such report or in verbal communication

9.2 Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER’S LIMITED WARRANTY OF TITLE TO BE SET FORTH IN
THE DEED), ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL
CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH,
ACCURACY OR

 

16



--------------------------------------------------------------------------------

COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL
AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE
IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, PROPERTY
INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED
BY SELLER, THE MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR
WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING
BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS
PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY
AND THE EXISTENCE OR NONEXISTENCE OF CURATIVE ACTION TO BE TAKEN WITH RESPECT TO
ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL
RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF
SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. EXCEPT AS SET FORTH IN THIS AGREEMENT, PURCHASER, UPON
CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND
SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND
SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY
REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY. AS PART OF THE
PROVISIONS OF THIS SECTION 9.2, BUT NOT AS A LIMITATION THEREON, PURCHASER
HEREBY AGREES, REPRESENTS AND WARRANTS THAT THE MATTERS RELEASED HEREIN ARE NOT
LIMITED TO MATTERS WHICH ARE KNOWN OR DISCLOSED

 

17



--------------------------------------------------------------------------------

9.3 Effect and Survival of Disclaimers. Seller and Purchaser acknowledge that
the compensation to be paid to Seller for the Property has been decreased to
take into account that the Property is being sold subject to the provisions of
this Article IX. Seller and Purchaser agree that the provisions of this Article
IX shall survive Closing.

ARTICLE X

MISCELLANEOUS

10.1 Confidentiality. Purchaser and Seller have entered into that certain
Confidentiality Agreement dated October 31, 2006, which Confidentiality
Agreement shall not be merged herein and shall survive Closing.

10.2 Public Disclosure. Prior to Closing, any release to the public of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved by Purchaser and
Seller and their respective counsel. Neither Seller nor Purchaser will object to
any such release required by law or regulation of any governmental authority or
self-regulatory organization (i.e., NYSE, NASD).

10.3 Discharge of Obligations. The acceptance of the Deed by Purchaser shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.

10.4 Assignment. Purchaser may not assign its rights under this Agreement
without first obtaining Seller’s written approval, which approval may be given
or withheld in Seller’s sole discretion. Any transfer, directly or indirectly,
of any stock, partnership interest or other ownership interest in Purchaser
without Seller’s written approval, which approval may be given or withheld in
Seller’s sole discretion, shall constitute a default by Purchaser under this
Agreement.

10.5 Notices. Any notice pursuant to this Agreement shall be given in writing by
(a) personal delivery, or (b) reputable overnight delivery service with proof of
delivery, or (c) United States Mail, postage prepaid, registered or certified
mail, return receipt requested, or (d) legible facsimile transmission sent to
the intended addressee at the address set forth below, or to such other address
or to the attention of such other person as the addressee shall have designated
by written notice sent in accordance herewith, and shall be deemed to have been
given either at the time of personal delivery, or, in the case of expedited
delivery service or mail, as of the date of first attempted delivery at the
address and in the manner provided herein, or, in the case of facsimile
transmission, as of the date of the facsimile transmission provided that an
original of such facsimile is also sent to the intended addressee by means
described in clauses (a), (b) or (c) above. Unless changed in accordance with
the preceding sentence, the addresses for notices given pursuant to this
Agreement shall be as follows:

 

18



--------------------------------------------------------------------------------

If to Seller:   

c/o Wells Real Estate Funds, Inc.

6200 The Corners Parkway, Suite 250

      Norcross, Georgia 30092      
Attention: F. Parker Hudson, Managing Director of Dispositions       Telecopy:
(770) 243-4684    with a copy to:    DLA Piper US LLP       203 N. LaSalle,
Suite 1900       Chicago, Illinois 60601       Attention: Peter B. Ross, Esq.   
   Telecopy: (312) 368-2178    If to Purchaser:   

Homeland Vinyl Products, Inc.

3300 Pinson Valley Parkway

      Birmingham, AL 35217       Attention: Randall D. Heath       Telecopy:
(205) 854-3677    with a copy to:   

Larry B. Frost

300 Southpoint Executive Centre

2120 16th Avenue South

     

Birmingham, Alabama 35205

Telecopy: (205) 930-5509

   and   

Balch & Bingham LLP

1901 Sixth Avenue North, Ste. 2600

Birmingham, Alabama 35203

      Attention: W. Clark Watson       Telecopy: (205) 226-8799   
If to Escrow Agent:   

Chicago Title Insurance Company

4170 Ashford Dunwoody Road, Suite 460

Atlanta, GA 30319

      Attention: Judy Stillings       Telecopy: (404) 303-6307   

10.6 Binding Effect. This Agreement shall not be binding in any way upon Seller
unless and until Seller shall execute and deliver the same to Purchaser

10.7 Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.

 

19



--------------------------------------------------------------------------------

10.8 Time of the Essence. All times, wherever specified herein for the
performance by Seller or Purchaser of their respective obligations hereunder,
are of the essence of this Agreement.

10.9 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday under the laws of the State in which the
Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday or legal holiday. The final day of
any such period shall be deemed to end at 5 p.m., local time.

10.10 Successors and Assigns. The terms and provisions of this Agreement are to
apply to and bind the permitted successors and assigns of the parties hereto.

10.11 Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.

10.12 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Purchaser
shall, if requested by Seller, execute acknowledgments of receipt with respect
to any materials delivered by Seller to Purchaser with respect to the Property.
The provisions of this Section 10.12 shall survive Closing.

10.13 Reporting Requirements. The Title Company is designated the “real estate
reporting person” for purposes of Section 6045 of Title 26 of the United States
Code and Treasury Regulation 1.6045-4 and any instructions or settlement
statement prepared by Escrow Company shall so provide. Upon the consummation of
the transaction contemplated by this Agreement, Title Company shall file a Form
1099 information return and send the statement to Seller as required under the
aforementioned statute and regulation.

10.14 Counterparts. This Agreement may be executed in counterparts, and all such
executed counterparts shall constitute the same agreement. It shall be necessary
to account for only one such counterpart in proving this Agreement.

10.15 1031 Exchange. If so requested by Seller, Purchaser agrees to cooperate
with Seller in effectuating the purchase and sale of the Property by means of an
exchange of “like kind” property under Section 1031 of the Internal Revenue Code
of 1986, as amended.

10.16 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

 

20



--------------------------------------------------------------------------------

10.17 Applicable Law. THIS AGREEMENT IS PERFORMABLE IN THE STATE OF UTAH AND
SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE STATE OF UTAH.
SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY STATE
OR FEDERAL COURT SITTING IN THE STATE OF UTAH IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN A STATE OR FEDERAL COURT SITTING IN THE STATE OF UTAH. PURCHASER AND SELLER
AGREE THAT THE PROVISIONS OF THIS SECTION 10.17 SHALL SURVIVE THE CLOSING OF THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

10.18 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party (including, without limitation, Title Company and Broker), and
accordingly, no third party shall have the right to enforce the provisions of
this Agreement or of the documents to be executed and delivered at Closing.

10.19 Exhibits and Schedules. The following schedules or exhibits attached
hereto shall be deemed to be an integral part of this Agreement:

 

(a)    Exhibit A -   Legal Description of the Land (b)    Exhibit B -   Personal
Property (c)    Exhibit C -   Operating Agreements Schedule (d)    Exhibit D  
Deed (e)    Exhibit E   Bill of Sale (f)    Exhibit F   Assignment of Operating
Agreements and Intangibles (g)    Exhibit G   FIRPTA Certificate (h)    Exhibit
H   Lease Schedule (i)    Exhibit I   Assignment of the Lease

10.20 Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

10.21 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

 

21



--------------------------------------------------------------------------------

10.22 Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and
Purchaser from all obligations under this Agreement, except for such obligations
as are specifically stated herein to survive the termination of this Agreement.

10.23 Survival. The provisions of the following Sections of this Agreement shall
survive Closing and shall not be merged into the execution and delivery of the
Deed: 3.1; the last paragraph of Section 4.2; 4.5; 5.3; 5.6; 5.7; 8.1; 9.3;
10.1; 10.2, 10.8; 10.12; 10.13; 10.17; and 10.18.

10.24 Title Company’s Agreement. Title Company, as escrow agent, is executing
this Agreement to confirm its agreement to serve as escrow agent hereunder in
accordance with the terms set forth in this Agreement and the separate escrow
agreement referenced in Section 1.6 hereof.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

SELLER: FUND IX, FUND X, FUND XI and REIT JOINT VENTURE By:  
Wells Real Estate Fund IX, L.P., a Georgia limited partnership   By:  

Wells Partners, L.P., a Georgia limited partnership,

general partner

    By:  

Wells Capital, Inc., a Georgia corporation,

general partner

      By:  

/s/ Douglas P. Williams

      Name:   Douglas P. Williams       Title:   Senior Vice President By:  

/s/ Douglas P. Williams (SEAL)

 

Leo F. Wells, III, general partner by and through

Douglas P. Williams, as attorney in fact

By:   Wells Real Estate Fund X, L.P., a Georgia limited partnership   By:  

Wells Partners, L.P., a Georgia limited partnership,

general partner

    By:  

Wells Capital, Inc., a Georgia corporation,

general partner

      By:  

/s/ Douglas P. Williams

      Name:   Douglas P. Williams       Title:   Senior Vice President By:  

/s/ Douglas P. Williams (SEAL)

  Leo F. Wells, III, general partner by and through
Douglas P. Williams, as attorney in fact By:  
Wells Real Estate Fund XI, L.P., a Georgia limited partnership   By:  

Wells Partners, L.P., a Georgia limited partnership,

general partner

    By:  

Wells Capital, Inc., a Georgia corporation,

general partner

      By:  

/s/ Douglas P. Williams

      Name:   Douglas P. Williams       Title:   Senior Vice President By:  

/s/ Douglas P. Williams (SEAL)

  Leo F. Wells, III, general partner by and through
Douglas P. Williams, as attorney in fact By:  
Wells Operating Partnership, L.P., a Delaware limited partnership   By:  
Wells Real Estate Investment Trust, Inc., a Maryland corporation, general
partner     By:  

/s/ Douglas P. Williams

      Name:   Douglas P. Williams       Title:   Executive Vice President

 

23



--------------------------------------------------------------------------------

PURCHASER:

 

Homeland Vinyl Products, Inc. an Alabama corporation By:  

/s/ Larry B. Frost

Name:   Larry B. Frost Title:   Secretary/Treasurer

TITLE COMPANY, AS ESCROW AGENT:

 

Chicago Title Insurance Company,

a                                                                              

By:  

/s/ Judy Stillings

Its:   Senior Transaction Specialist

 

24



--------------------------------------------------------------------------------

Exhibit A

LEGAL DESCRIPTION OF THE LAND

Lot 89, Plat F, OGDEN COMMERCIAL AND INDUSTRIAL PARK, as more particularly
described as follows: Beginning at a point South 0°31’00” West 25.601 feet along
the section line and East 1149.805 feet from the West quarter corner of
Section 36, Township 6 North, Range 2 West, Salt Lake Base and meridian; and
running thence South 55°59’00” East 350.00 feet to the Westerly right of way
line of Denver and Rio Grande Western Railroad; thence South 34°01’00” West
1000.00 feet along the Westerly right of way line of said Denver and Rio Grande
Western Railroad; thence North 55°59’00M West 350.00 feet to the Easterly right
of way of Commerce Way; thence North 34°01’00” East 1000.00 feet along the
Easterly right of way of Commerce Way to the point of beginning, and

All of Lot 90, OGDEN COMMERCIAL AND INDUSTRIAL PARK, Plat “F”, Ogden City, Weber
County, Utah, according to the official plat thereof.

 

1